Holden, J.
The certificate of the trial judge to the bill of exceptions in this ease is in the form prescribed by the Civil Code, §5532, with the exception that the words “is true” are omitted therefrom, by reason of which omission the recitals of the bill are not certified to be true. This fact leaves this court without jurisdiction to pass upon the merits of the exceptions, for which reason the bill of exceptions is dismissed. American Freehold Co. v. Candler, 80 Ga. 366 (10 S. E. 111) ; Cade v. DuBose, 125 Ga. 832 (54 S. E. 697) ; Binyard v. State, 126 Ga. 635 (55 S. E. 498). Writ of error dismissed.

All the Justices concur.